DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
Applicability of Leahy-Smith America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities: reference numeral refers to both the “tissue collection surfaces” (see Figs. 2A and 2B) and the “distal end” (see Fig. 3A).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 19, 21-23, 29, 31-36, 42, and 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0020331 to Bates et al. (hereinafter “Bates”) in view of U.S. Patent Application Publication No. 2008/0033522 to Grewe et al. (hereinafter “Grewe”) and U.S. Patent Application Publication No. 2011/0099789 to Ewing (hereinafter “Ewing”).
For claim 19, Bates discloses an expandable device (Abstract), comprising:
an outer surface (18) (Figs. 1 and 2) (para [0050] and [0051]) sized to fit within a body lumen of an aerodigestive tract of a human (para [0017]), one or more regions of the outer surface comprising a tissue collection surface (“[t]he layer 18 may be smoother or rougher than the roughened or textured surface,” para [0050] and [0051]), wherein when the expandable device is deflated the outer surface has internal folds and external folds (as can be seen in Fig. 7, the internal folds being on the inside closer to the center axis of the device and the external folds being more radially outward than the internal folds and also being on the outside surface(s) of the device), and wherein the tissue collection surface is an abrasive surface (“[t]he layer 18 may be smoother or rougher than the roughened or textured surface,” para [0050] and [0051]), wherein the device is a balloon (“[t]he medical device is preferable an implantable balloon…,” Abstract) having an inflated diameter of 10-30mm (para [0046]).
Bates does not expressly disclose wherein the tissue collection comprises a coating of biocompatible plastic particulate comprising a granular size of about 5 to about 500 micron.
However, Grewe teaches wherein a tissue collection surface comprises a coating of biocompatible plastic particulate (para [0041]) comprising a granular size of about 5 to about 500 micron (para [0011], [0037], and [0038]).
It would have been obvious to a skilled artisan to modify Bates wherein the tissue collection comprises a coating of biocompatible plastic particulate comprising a granular size of about 5 to about 500 micron, in view of the teachings of Grewe, because a biocompatible plastic particular coating with granular size of about 5 to about 500 micron is a suitable abrasive surface for the abrasive surface taught in Bates.  That is, it would be a simple substitution to take Grewe’s particular abrasive surface (i.e., with a particular material and at a particular granular size) and apply those specifications to Bates’ abrasive surface, and such a modification would lead to the predictable result of forming an abrasive surface on Bates’ expandable device, which is what Bates already wants to do.
Bates and Grewe do not expressly disclose wherein the tissue collection surface is present on one or more internal folds of the outer surface and is not present on the external folds.
However, Ewing teaches a tissue collecting surface that is comprised of a coating that is applied on one or more internal folds of an outer surface and is not present on external folds (as can be seen in Figs. 12C).
It would have been obvious to a skilled artisan to modify Bates wherein the tissue collection surface is present on one or more internal folds of the outer surface and is not present on the external folds, in view of the teachings of Ewing, for the obvious advantage of not increasing the overall catheter profile while the device is being deployed (see para [0060] of Ewing).  Additionally, such a modification would lead to not scraping the walls of the lumen while the balloon is being transported to the surgical site, but then when it is inflated being capable of sampling the area that Bates is intending to diagnose and/or treat.
For claim 21, Bates further discloses wherein the balloon is made of latex, silicone elastomer, butadiene/acrylonitride copolymers, copolyesters, ethylene vinylacetate (EVB) polymers, ethylene/acrylic copolymers, ethylene/propylene copolymers, polyalkylacrylate polymers, polybutadiene, polybutylene, polyethylene, polyisobutylene, polyisoprene, polyurethane, styrenebutadiene copolymers, and styrene-ethylene/butylene-styrene, polyesters, polyolefins, polyamides, polyvinyl chloride, or a combination thereof (para [0022]).
For claim 22, Bates further discloses wherein the balloon has one or more inflatable compartments (as can be seen in Figs. 3-5).
For claim 23, Bates further discloses wherein the balloon has a shape selected from the group consisting of round, conical, oblong, and tissue specific (as can be seen in Figs. 3-5).
For claim 29, Bates, as modified, further discloses wherein the tissue collection surface forms a pattern on the outer surface of the inflated expandable device (the tissue collection surface only being in the internal folds and not on the external folds being a pattern).
For claim 31, Bates, as modified, further discloses wherein the tissue collection surface is present on all internal folds (see para [0015] of Bates).
For claim 32, Bates further discloses wherein the expandable device has an expanded configuration and a contracted configuration (para [0015), and wherein the internal and external folds are pleated when the device is in the contracted configuration (as can be seen in Fig. 7, the pleates being curved).
For claim 33, Bates further discloses wherein the expandable device is attached to a tube or channel (as can be seen in Figs. 1 and 3-5).
For claims 34-36, Bates further discloses wherein the expandable device is coated with an agent (28), wherein the agent is coated on the internal folds of the expandable device (see Figs. 3 and 5, which show 28 over the entire surface of the balloon, which would include the internal folds), and wherein the agent is a therapeutic agent, diagnostic agent, or imaging agent (para [0088]).
For claim 42, Bates, as modified, further discloses an apparatus (Abstract), comprising: (a) a support member (38); and (b) an expandable device of claim 19 (see rejection of claim 19), connected to the support member (as can be seen in Fig. 3).
For claim 52, Bates does not expressly disclose wherein the balloon has at least 10 internal folds when deflated.
However, it would have been obvious to a skilled artisan to modify Bates wherein the balloon has at least 10 internal folds when deflated because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
For claim 53, Bates does not expressly disclose wherein the balloon has 6 internal folds when deflated.
However, it would have been obvious to a skilled artisan to modify Bates wherein the balloon has 6 internal folds when deflated because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates in view of Grewe and Ewing, and further in view of U.S. Patent No. 5,989,284 to Laufer.
For claim 28, Bates, Grewe, and Ewing do not expressly disclose wherein the tissue collection surface is on alternating internal folds.
However, Laufer teaches an expandable device that has a surface coating on alternating portions of the expandable device (col. 7, line 64 - col. 7, line 4).
It would have been obvious to a skilled artisan to modify Bates wherein the tissue collection surface is on alternating internal folds, in view of the teachings of Laufer, for the obvious advantage of saving cost and production time by lessening the amount of coating that needs to be applied to the device, while simultaneously still being able to retain tissue with the device.
Response to Arguments
Applicant(s)’ arguments have been fully considered, but they are not persuasive.  Applicant(s)’ arguments will be treated in the order they were presented in the response filed 1/10/22.
With respect to the first argument that Bates does not disclose an outer coating that is rough or textured, the examiner submits that element 18 is an outer coating that is rough or textured.  See para [0050] and [0051] of Bates.
With respect to the second argument that the coating of Grewe has “different properties and different purposes” than the coating of Bates, “KSR does not require that a combination only unit old elements without changing their respective functions. . . . Instead, KSR teaches that ‘[a] person of ordinary skill is also a person of ordinary creativity, not an automation.’  And it explains that the ordinary artisan recognizes 'that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  ClassCo v. Apple, slip op., at 8 (quoting KSR v. Teleflex) (Fed. Cir. 2016).  That is why is both obvious and predictable to a skilled artisan.  The level of skill in the art in the biomedical/surgical arts (the art of the instant application) is that of at least a bachelor’s degree in engineering (and more likely a MD since it is doctors that use these devices).  Therefore, an artisan skilled as such can recognize that a surface that is abrasive enough to “engage the wall of a body vessel” could also cause enough friction to collect material from that wall of the body vessel if enough force was applied to overcome the engagement.  This concept of friction is taught in, for example, physics 101 in an undergradudate study, and some high schools probably even teach about friction.
There appears to be other arguments that are incorporated into the second argument, since they are under the heading of the second argument, but they may be different than the second argument.  The examiner will try to address them in the instance that they are different from the second argument.  With respect to the argument that Bates does not have a “coating,” no where in the rejection is Bates relied upon for a “coating” in the claim language.  Instead, Bates states at para [0051] that there is “at least one layer 18 of bioactive material.”  With respect to the argument, that a “skilled person trying to add a therapeutic agent to the surface of Grewe” seems misdirected.  The rejection is not modifying Grewe, it is modify Bates.  Nowhere does the rejection purport to add a therapeutic agent to the invention of Grewe.  The rejection relies on the surface in Bates.  With respect to the teaching away argument, the examiner could not find any evidence that Bates discourages or discredits the coating taught in Grewe.  With respect to the advantages argument and the declaration, the examiner accepts the facts submitted in the declaration by Dr. Strome, but doesn’t see the connection of nexus between the facts supplied by the declaration and rejection in the instant application.  The fact that the declaration recognizes that an abrasive surface having particulate of a granular size of about 5 to about 500 microns is superior in collecting samples does not negate that Grewe teaches an abrasive surface having particulate of a granular size of about 5 to about 500 microns.  In fact, the declaration just supplies evidence that Grewe’s abrasive surface is superior at collecting samples as well.
One other argument that Applicant appears to make is that even if Bates, as modified, has an abrasive surface, it would then be covered by a therapeutic agent.  This doesn’t appear to be true (because element 18 is the therapeutic agent, it does not need to be covered by anything else), but even if it was, claims 34-36 of the instant application are directed to a coating of a therapeutic agent as well.  So this argument would appear to defeat Applicant’s own claimed subject matter in the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791